Citation Nr: 0612367	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder 
claimed as due to herbicide exposure. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an increased (compensable) rating for 
malaria.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a fractured right wrist.  

6. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  He served in Vietnam from May 1, 1969 to August 2, 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  A September 1996 RO decision granted service 
connection for PTSD, and assigned a 10 percent disability 
rating, both effective from April 17, 1996.  A June 1998 
rating decision confirmed and continued noncompensable 
ratings for malaria and for residuals of a right wrist 
fracture, increased the initial rating for post-traumatic 
stress disorder from 10 percent to 30 percent, effective 
April 17, 1996; denied entitlement to a TDIU rating; denied 
an earlier effective date for service connection for PTSD; 
and concluded that no new and material evidence had been 
presented to reopen a claim for service connection for a skin 
condition claimed as due to Agent Orange exposure.  Later, in 
August 1998, the RO found that new and material evidence had 
not been presented to reopen a claim for service connection 
for a low back disorder.  

A September 2000 Board decision found (1) that no new and 
material evidence had not been submitted to reopen the claim 
for service connection for a skin disorder claimed as due to 
exposure to Agent Orange; 2) that new and material evidence 
had been submitted to reopen the claim for service connection 
for a low back disorder, but that the claim was not well 
grounded; (3) there was no basis for an evaluation in excess 
of 30 percent for PTSD; (4) there was no basis for a 
compensable rating for malaria; (5) there was no basis for a 
compensable rating for right wrist fracture residuals; (6) 
the veteran was not precluded from engaging in a 
substantially gainful occupation because of his service-
connected disabilities; and (7) that an effective date 
earlier than April 17, 1996 for service connection for PTSD 
was not warranted.  

The veteran appealed the September 2000 Board decision and 
pursuant to an April 2001 Joint Motion for Remand, the United 
States Court of Appeals for Veterans Claims (Court) entered 
an Order in April 2001 vacating the September 2000 Board 
decision for compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  

Then, a June 2002 Board decision reached the same 
determinations as did the 2000 Board decision except that it 
was found that while new and material evidence had been 
presented to reopen the claim for service connection for a 
low back disorder, the preponderance of the evidence was 
against that claim. 

The June 2002 Board decision was also appealed.  Pursuant to 
a June 2003 Joint Motion for Remand, in June 2003 the Court 
vacated that Board decision and remanded the case for 
adjudication consistent with the Joint Motion which requested 
compliance with the notice provisions of the VCAA and the 
case law interpreting it.  The veteran did not contest the 
decision as to the effective date for service connection for 
PTSD.  The Order noted that the Board must address 
deficiencies in its discussion of the fulfillment of the duty 
to notify, to include what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  

So, the Board remanded the case in February 2004 for further 
VCAA compliance.  In the February 2004 remand it was noted 
that the Court's Order did not vacate the Board's finding 
that new and material evidence had been received to reopen 
the claim of service connection for a low back disability.  
Thus, that issue was to be addressed on the merits of the 
veteran's claim of service connection.  

In October 2003 the Board notified the veteran that the 
accreditation of his chosen attorney had been canceled and 
that attorney could no longer represent the veteran.  The 
veteran was notified of his opportunity to select another 
representative and was provided with VA Form 21-22 for that 
purpose if he wished to appoint a Service Organization as his 
representative, a list of which was on the back page of that 
form.  Also enclosed was VA Form 22a if he wished to appoint 
another private attorney as his representative.  No response 
from the veteran to this letter was ever received.   

The case has now been returned for appellate consideration.  

For the reasons explained below, the Board is remanding the 
claims for service connection for a low back disorder, 
entitlement to a compensable rating for service-connected 
right wrist fracture residuals, and a TDIU rating.  So, those 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran had active service from November 1968 to 
August 1970.  He served in Vietnam from May 1, 1969 to August 
2, 1970 and is presumed to have been exposed to herbicides in 
the Republic of Vietnam.  

2.  Although notified in March 1994 of a rating action that 
month denying service connection for a skin disorder, claimed 
as due to inservice herbicide exposure, the veteran did not 
appeal that denial and that rating decision is final and 
binding on him.  

3.  The evidence received since the March 1994 decision is 
cumulative or redundant of the evidence of record when that 
decision was issued or does not establish that the veteran 
has chloracne or other acneform disease consistent with 
chloracne or that the veteran has a skin disorder as a result 
of his service in the military, including his service in 
Vietnam during the war and any herbicide exposure in 
connection therewith.  

4.  The veteran's PTSD has been manifested by some 
fluctuation in his symptoms in response to his employment 
status, family status, and alcohol abuse but his speech and 
memory have remained satisfactory.  

5.  There has been no recurrence or relapse of malaria since 
at least 1971, the veteran's malaria is in complete 
remission, and he also does not have any associated 
residuals.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service 
connection for a skin disorder on a direct basis and as 
not due to in-service herbicide exposure, of which the 
veteran was notified but did not appeal, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005).  

2.  New and material evidence has not been received 
since the March 1994 rating decision to reopen the claim 
for service connection for a skin disorder claimed as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309 (2005).  

3.  A rating in excess of 30 percent for PTSD is not 
warranted at any time during the appeal period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
Diagnostic Code 9411 (1996); and §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2005).  

4.  A compensable rating for malaria is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.88(b), Diagnostic 
Code 6304 (as in effect prior to and since August 30, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the rating actions appealed predated the November 2000 
enactment of the VCAA and, thus, it was impossible to provide 
notice of the VCAA prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  In January 1995 the veteran 
requested that all of his VA treatment records from the VA 
Medical Center (VAMC) in Fresno, California, be obtained.  A 
thorough review of the evidence shows that all such records 
are in fact on file. 

In an October 1995 RO letter to the veteran it was noted that 
he had been previously notified in February 1973 that his 
claim for service connection for a low back disorder was 
denied because it was not shown by the record.  That decision 
was not appealed and was final but that he could submit new 
and material evidence showing that the disability arose in or 
became worse during service.  If the evidence was material, a 
new decision would be made.  He was notified that a medical 
report describing the current state of his disability would 
not be considered material but an example was given that 
statements from a physician who treated him during or shortly 
after service would be material.  Also, he could provide 
evidence from those with whom he served or who knew of his 
condition at the time of incurrence.  Any evidence should 
include a description of the disability with dates of 
occurrence and symptoms observed.  

With respect to the veteran's claims for service connection 
for a skin condition and a compensable rating for his right 
wrist, the RO notified the veteran in May 1996 that what was 
needed were exact dates of treatment at the Fresno, VAMC for 
his right wrist and medical records showing a diagnosis of a 
skin condition with a known etiology of a relationship to 
herbicide exposure.  

The June 1996 Statement of the Case (SOC) addressed the 
issues of compensable ratings for the service-connected 
malaria and right wrist disabilities.  The law and 
regulations governing claims for increased ratings were 
cited, including the Diagnostic Codes for the right wrist and 
the Diagnostic Code setting forth the criteria for rating 
malaria which were in effect prior to August 30, 1996.  

The RO first requested records of the Social Security 
Administration (SSA) in April 1997 and made a second request 
in June 1997.  Those records are now on file.  

In June 1997 the RO requested the veteran to have VA Form 21-
4142, Request for Employment Information in Connection with 
Claim for Disability Benefits, executed and returned by his 
previous employer.  That form was executed in August 1997 and 
is now on file.  

In July 1997 the RO requested that the veteran provide 
information as to treatment and dates of treatment for his 
service connection right wrist disorder by Kaiser Permanente 
and execute and return the necessary Authorization for 
Release of Information.  Subsequently, voluminous records 
from Kaiser Permanente have been received and reflect 
treatment for not only the veteran's right wrist but also his 
low back disorder. 

A June 1998 Supplemental SOC (SSOC) provided to the veteran 
and his then attorney cited the law and regulations governing 
TDIU ratings and also cited the governing criteria for the 
evaluation of PTSD as in effect prior to and since November 
7, 1996.  

As to the claim for service connection for a low back 
disorder, an August 1998 SSOC cited not only the law and 
regulations governing the reopening of previously denied 
claims but also the law and regulations governing the 
adjudication of such a claim on the merits.  A September 1998 
SSOC cited the law and regulations governing the adjudication 
of claims for service connection based on inservice exposure 
to herbicides and also cited the Diagnostic Code for the 
evaluation of malaria which became effective August 30, 1996.  

In September 1998 the veteran's then attorney requested that 
the appeal be placed on the Board's docket within 60 days.  
In October 1998 the RO informed the veteran's then attorney 
that when, as here, the veteran had identified treatment for 
disabilities under appeal, the RO was required to request and 
review those records.  If the appeal could not be granted, an 
SSOC had to be sent to the veteran.  Additional evidence had 
been requested on September 24, 1998, and if after reviewing 
the evidence, the claim remained denied, the veteran would be 
sent an SSOC and, then, if no response was received the case 
would be ready for certification to the Board. 

On February 17, 1999, the RO informed the veteran's then 
attorney that evidence had been received on February 5, 1999.  
After review of the evidence, if the claims could not be 
granted he would be furnished an SSOC and the case would be 
referred, after 60 days from the date of the SSOC, to the 
Board.  An SSOC was furnished to the veteran on April 13, 
1999.  However, subsequently, a July 2000 rating decision 
granted service connection for hearing loss and tinnitus.  

As stated above, the Court vacated the September 2000 Board 
decision and, subsequently, a June 2002 Board decision was, 
in part, also vacated by the Court.  All of the substantive 
law and regulations were cited in the Board decisions of 2000 
and 2002.  

In December 2002 a copy of the veteran's claim file was 
provided to his then attorney.  

In January 2004 the veteran was notified that he could, if he 
desired, submit additional argument or evidence, or both, in 
support of his appeal prior to readjudication.  He was 
informed that if he submitted additional evidence, he had the 
right to have this evidence, along with the evidence of 
record, considered by the RO for review and an SSOC.  This 
right could be waived in writing.  If he submitted additional 
evidence he could either request that the Board remand the 
case to the RO for initial review of such newly submitted 
evidence and the issuance of an SSOC or waive this right and 
request that the Board proceed with adjudication.  

In a signed statement in January 2004 the veteran responded 
that he had nothing else to submit and requested that 
readjudication of his appeal proceed immediately.  
Nevertheless, to comply with the most recent Court Order, the 
Board remanded the case in February 2004 for VCAA compliance.  

In February 2004 the VA Appeals Management Center (AMC) wrote 
the veteran informing him that it would be developing 
additional evidence.  The veteran was informed that new and 
material evidence as to the application to reopen the claim 
for service connection for a skin disorder had to show that 
the condition was incurred or aggravated during service.  The 
new evidence had to be evidence not previously considered.  
Evidence that was merely cumulative and tended to reinforce a 
previously well-established point was not considered new.  
Material evidence was that which was relevant to the issue of 
service connection.  He was also requested to provide any 
evidence or information that he had pertaining to his appeal.  
He could submit evidence showing that his PTSD, right wrist 
fracture residuals, and malaria had increased in severity.  
He could submit evidence that his low back disorder was 
incurred in or aggravated during service.  The evidence could 
be a statement from his physician containing the physical and 
clinical findings, the results of any laboratory tests or X-
rays, and the dates of examination and tests.  He could also 
submit statements from individuals who were able to describe 
from their knowledge and personal observation in what manner 
his disabilities had worsened.  

The veteran was also requested to provide the dates and 
places of any recent VA treatment and was informed that the 
VA AMC would then obtain those records.  He was requested to 
complete and sign releases for each non-VA physician and 
medical care facility that had treated him for his 
conditions, so that the VA AMC could request those records.  

The veteran was informed that if he had not been recently 
examined or treated by a physician and could not submit other 
evidence of increased disability, he could submit his own 
statement which should completely describe his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by the 
disabilities.  He was requested to send any treatment records 
pertinent to his disorders under appeal, especially those 
which were recent, i.e., within the last 12 months, including 
reports or statements from physicians, hospitals, 
laboratories, medical facilities, mental health clinics, X-
rays, physical therapy records, surgical reports, et. cetera.  
These should include the dates of treatment, findings, and 
diagnoses.  

Further, the veteran was informed that if he wished to submit 
information that was relevant to his appeal, he could also 
include the information on an enclosed VA Form 21-4138, 
Statement in Support of Claim, or submit the information on a 
separate sheet of paper which should conclude with a 
certification that the information was true and correct to 
the best of his knowledge and belief.  He was further 
informed that what was needed from him was outlined in 
subsequent sections, including sections entitled "What the 
Evidence Must Show" as to the claims for increased ratings, 
service connection, new and material evidence, and a TDIU 
rating.  

The veteran was also informed that VA was responsible for 
obtaining relevant Federal agency records, including medical 
records from the military, VA hospitals, the SSA, and private 
facilities where VA authorized treatment.  Also, VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, including records from State or local 
governments, or current or past employers, as well as, if he 
executed the necessary releases, private physicians and 
hospitals.  He needed to provide enough information about the 
records to allow for a VA request.  If the holder of the 
records declined to provide the records or requested a fee, 
the veteran would be notified.  He was also informed that it 
was his responsibility to make sure that VA received all 
requested records that were not in possession of a Federal 
department or agency.  

Then, in July 2004 the VA AMC wrote the veteran stating that 
treatment records from the Fresno, California, VAMC had been 
requested.  In fact, these additional VA records now consist 
of three additional volumes of the veteran's claim files.  He 
was also requested to execute and return releases to obtain 
records from the Kaiser Permanente Medical Center in Fresno, 
California, including his Kaiser Medical Number, as well as 
releases for each non-VA physician and medical care facility 
that treated him for his claimed conditions, including the 
names and addresses as well as the approximate dates of 
treatment so that those records could be requested.  

After receipt of a release for records from the Kaiser 
Permanente Medical Center in Fresno, the VA AMC informed the 
veteran in October 2004 that those records had been 
requested.  He was again informed of this in an April 2005 
letter.  However, in April 2005 Kaiser Permanente responded 
that the veteran's patient medical number could not be 
located.  

The veteran was informed of the negative reply from Kaiser 
Permanente in a November 2005 SSOC.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed skin disorder.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against that claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Likewise, the claim for an effective date for 
service connection for PTSD prior to April 17, 1996, is no 
longer in appellate status.  

In VA Form 21-4138, Statement in Support of Claim, of May 
1997 the veteran requested a VA examination in connection 
with his application to reopen the claim for service 
connection for a skin disorder, claimed as due to inservice 
herbicide exposure.  However, "VA has chosen to assist 
claimants attempting to reopen in limited circumstances.  
Specifically, VA will give the assistance described in 
[38 C.F.R.] § 3.159(c)(1)-(3) [obtaining Federal and non-
Federal records].  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) (PVA).  

With respect to the claim for a compensable rating for 
residuals of malaria, as recently as VA Form 21-4138, 
Statement in Support of Claim, dated in May 1997 the veteran 
stated that he had no problems to date with his malaria.  
There is otherwise no evidence suggesting a recurrence or 
relapse of his malaria at any time during and for many years 
preceding his claim for a compensable rating for malaria.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  The more recent statements and 
correspondence from the veteran do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Reopening of the claim for service connection for Skin 
disorder claimed as due to herbicide exposure

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2005).  See 38 U.S.C.A. § 1116(a) and 38 
C.F.R. § 3.307(a)(6)(iii) (2005).  The diseases afforded this 
presumption include chloracne or other acneform disease 
consistent with chloracne.  

The veteran's service personnel records and his awards of 
military decorations make it clear that he did serve in the 
Republic of Vietnam and, so, he is presumed to have been 
exposed to herbicides for the purpose of the application of 
the presumptive provisions of service connection under 38 
U.S.C.A. § 1116(a) and 38 C.F.R. §§ 3.307 and 3.309.  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In 
August 1996 and again most recently in November 1999, VA 
issued a notice in which it was determined that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam should not be extended to 
skin cancer and, and set forth in the 1999 Notice 
specifically, including malignant melanoma, basal cell 
carcinoma, and squamous cell carcinoma.  See Notice, 61 
Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232-59243 
(1999). 

For service connection to be granted for any disability, 
it is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if 
pre- existing service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, 
with chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in 
service there is required a combination of 
manifestations sufficient to identify the disease 
entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is 
required where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.; See, 
too, Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In March 1994, the RO denied service connection for a 
skin disorder, claimed as directly incurred in service 
as a result of exposure to toxic herbicides (the dioxin 
in Agent Orange).  The veteran was notified of that 
decision but did not timely appeal.  The RO denied the 
claim in March 1994 because the evidence did not show 
that the veteran had a skin disorder associated with 
herbicide exposure and there was no other basis for 
service connection.  

The unappealed March 1994 decision became final and 
binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Furthermore, because the veteran did not appeal that 
decision, this, in turn, means there must be new and 
material evidence since that decision to reopen this 
claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must determine whether new and material 
evidence has been submitted since the RO's March 1994 
decision, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate 
it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court 
articulated a three-step analysis for adjudicating 
claims based on new and material evidence:  first, VA 
must determine whether new and material evidence has 
been submitted according to the requirements of 38 
C.F.R. § 3.156(a); second, if new and material evidence 
has been submitted, immediately upon reopening the claim 
VA must determine whether, based upon all the evidence 
and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if 
the claim is well grounded, VA may proceed to evaluate 
the merits of the claim after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been 
totally eliminated by the rather recently enacted VCAA, 
the Board need only consider whether new and material 
evidence has been submitted to reopen the claim for 
service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full 
merits if, as in this case, the RO already has fully 
complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection for a skin 
disorder was received prior to that cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, 
does not apply to the current appeal.  

Prior to the amended version of 38 C.F.R. § 3.156(a), 
new and material evidence was defined as evidence not 
previously submitted that bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
When determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO determined that new and material evidence had not 
been submitted to reopen the claim for service 
connection for a skin disorder.  Nevertheless, 
regardless of how the RO ruled on the question of 
reopening, the Board must re-decide this matter on 
appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Initially, it must be noted that mere exposure to Agent 
Orange is not a compensable occurrence.  See 38 U.S.C. 
§ 1116; see also 38 U.S.C. § 3.309(e); Combee v. Brown, 34 
F.3d 1039, 1045 (Fed. Cir. 1994) and Winsett v. West, 
11 Vet. App. 420, 425 (1998).  

The SMRs are negative for a skin disorder.  An Agent Orange 
evaluation in 1988 revealed that he had had a rash around his 
ankles for two years.  On VA general medical examination in 
July 1992 the veteran's skin appeared grossly clear.  

The evidence on file at the time of the March 1994 RO denial 
did not establish the existence of a skin disorder until 
years after military service, and there was no competent 
medical evidence linking the veteran's skin disorder to 
either period of his military service, including to exposure 
to herbicides (Agent Orange) in Vietnam during his period of 
military service.  

The additional evidence, received since the March 1994 RO 
denial, primarily shows treatment for skin disability but 
does not causally or etiologically relate it to his military 
service-including to his presumed exposure to herbicides 
(Agent Orange).  See Hickson v. West, 11 Vet. App. 374, 378 
(1998).  

During VA hospitalization in May 1996, the veteran had mild 
pitting edema over the lower shins, bilaterally, without 
tenderness or scaling.  

On Agent Orange evaluation in November 1996 the veteran had 
areas of hyperpigmentation on the face and overlying bony 
prominences, e.g., elbows and knuckles.  He had dry, scaly 
skin on the lower extremities which was questionably stasis 
dermatitis.  He had hypopigmented lesions and atrophic scars, 
as well as a few pigmented nevi, on his back.  The veteran 
reported that he first noted areas of hyperpigmentation 
around the ankles while in Vietnam.  Reportedly, these 
lesions gradually appeared in wider distribution over the 
lower legs and bony prominences in the following years.  

On VA general medical examination in April 1997 the veteran 
had a hyperpigmented malar rash.  

Even if the veteran's assertion that he first noticed skin 
abnormalities during service is true, it does not establish 
that he had chloracne or an acneform disease consistent with 
chloracne during service or otherwise establish that he had a 
chronic skin disorder during service.  Also, there is no 
competent evidence of continuity of symptomatology since, 
even though he claims that the skin abnormalities gradually 
spread over the years, his lay testimony is insufficient to 
rebut the competent medical evidence in 1988 that he had a 
rash only around his ankles and the medical evidence in 1992 
that his skin was grossly clear.  

The veteran's allegations, alone, will not suffice to address 
the issue of medical causation because he is a layman and, 
therefore, does not have the necessary medical training 
and/or expertise to give a probative opinion concerning this.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the additional evidence received since March 1994 is 
cumulative because it only establishes a fact not in 
controversy, i.e., the current existence of skin disability, 
but does not relate it to military service or in-service 
herbicide exposure.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board finds that the evidence submitted 
since the March 1994 denial is not new and material.  So the 
claim for service connection for a skin disorder based on 
exposure to herbicides cannot be reopened.  Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).  

PTSD, Rated 30 percent disabling

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The criteria for evaluating service-connected psychiatric 
disabilities were changed on November 7, 1996, during this 
appeal.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent it conflicts with 
the precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Criteria Prior to November 7, 1996

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 30 percent rating was 
warranted for a psychoneurosis when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Definite means "moderately 
large in degree" and is "more than moderate but less than 
rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); 
VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994); 38 U.S.C.A. 
§ 7104(c) (West 2001).  A 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.

Under the rating criteria that were in effect from February 
3, 1988, to November 6, 1996, a 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Or, if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Or, if the veteran was demonstrably 
unable to obtain or retain employment.  "[T]he criteria in 
38 C.F.R. § 4.132, DC 9411[,] for a 100% rating are each 
independent bases for granting a 100% rating."  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1995) (see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995)).  In Kingston v. West, 11 
Vet. App. 272, 273 (1998) (per curiam) the Court rejected the 
premise that, as to a 100% rating, a spouse is as a matter of 
law the "most intimate" 'contact'.  

Criteria since November 7, 1996

Under the criteria for evaluating service-connected 
psychiatric disabilities that have been in effect since 
November 7, 1996, when evaluating a mental disorder 
consideration will be given to the frequency, severity, and 
duration of symptoms, the length of remissions and capacity 
for adjustment during that time.  The evaluation will be 
based on all evidence of record and not solely an examiner's 
assessment of the level of disability.  38 C.F.R. § 4.126(a).  
While social impairment is considered, a rating will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

"GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

A GAF score of 71 to 80 indicates that the examinee has, if 
any symptoms are present, symptoms which are transient or 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) but no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in school 
work).  

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  

A GAF score of 41 - 50 represents serious symptoms, e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school (e.g., is 
unable to work).  

During VA hospitalization in May 1996, the veteran's first 
psychiatric hospitalization, he reported going through a 
divorce and about to be unemployed because his employer was 
closing down.  His hygiene was average and during the 
interview he eventually made very good eye contact and his 
facial expression gradually became happier.  He was 
cooperative but many answers were vague.  He had normal 
productive speech.  His mood was initially sad but became 
pleasant.  His affect varied with content.  There was no 
paranoia.  It was reported that he may have had some 
hypnagogic hallucinations.  He was alert and fully oriented.  
His attention and concentration were reduced.  His insight 
and judgment were poor.  His GAF score on admission was 60 
and at discharge it was 80 to 90.  

On VA psychiatric examination in June 1996, to determine if 
the veteran had PTSD, the veteran reported being more 
chronically depressed since a recent divorce and being out of 
work for the last month.  He isolated himself from others and 
continued to be very irritable.  He had been married for 21 
years.  After working 10 years as a mechanic, his employer 
had recently closed down but otherwise he had a good work 
history.  He complained of difficulty sleeping.  He had had 
some vague auditory hallucinations in which he thought he 
heard his name being called when no one was around.  He had 
been paranoid.  On mental status examination his productions 
were relevant and coherent.  He appeared to be preoccupied 
and reported having trouble concentrating and focusing on 
conversations.  His affect was flattened and his mood was one 
of mild dysphoria.  He had suicidal ideation but no plans.  
His sensorium appeared to be generally intact.  He was unable 
to track serial sevens and was unable to spell the word 
"world" backwards.  He could repeat only 2 out of 3 objects 
after several moments.  He was capable of managing his own 
benefits.  The relevant diagnoses were PTSD and a dysthymic 
disorder.  His GAF score was 65 to 70. 

The veteran was admitted for VA hospitalization in October 
1996 for suicidal ideation.  He had a turbulent home life.  
He had many symptoms of depression.  His current unemployment 
contributed to his depression.  He continued to drink both 
beer and hard liquor daily and had been arrested for offenses 
related to drinking.  He heard voices of dead service 
comrades and occasionally heard voices that made him feel 
like hurting himself but had no command hallucinations.  He 
reportedly had had visual hallucinations of seeing shadows in 
dark corners but could not recall more details.  On mental 
status evaluation at admission he had decent hygiene and 
grooming.  He had a happy facial expression.  He was 
cooperative and had reasonable eye contact.  His speech was 
spontaneous and normoproductive.  His thoughts were 
organized, relevant, and coherent.  His mood was euthymic.  
His affect was broad.  There were no suicidal or homicidal 
ideations.  This thought content was only positive for 
auditory and visual hallucinations.  He was alert and 
oriented.  His short-term memory was 3/3.  He had a decent 
fund of knowledge.  Serial sevens were diminished.  Serial 
threes were intact.  He had good insight and judgment.  
During hospitalization he was placed on a suicide level "A" 
status but was taken off after day two.  It was reported that 
he had felt suicidal and depressed because of his drinking 
and arrest for "DUI."  The discharge diagnoses included 
alcohol dependence and alcohol-induced mood disorder with 
depressed mood.  An adjustment disorder with conduct 
disturbance was to be ruled out.  His GAF score at admission 
was 45 to 50 and at discharge it was 75.  

On Agent Orange evaluation in November 1996 the veteran 
reported that after his work-related back injury in 1991 he 
had returned to drinking due to depression and low self-
esteem.  

On VA From 21-4142 in November 1996 the veteran's ex-wife 
reported that he had experienced may unexplained emotional 
trials.  He had had nightmares, night sweats, anger, 
explosiveness, and intrusive thoughts.  He isolated himself 
from his family and friends and did not interact well with 
others.  

On VA general medical examination in April 1997 it was noted 
that the veteran took medication for anxiety and stress.  His 
main complaints included trouble sleeping since 1970, 
heaviness of the chest area, and flashbacks.  It was reported 
that he lived with his wife and two children but at home he 
isolated himself from the rest of his family because he did 
not get along with them or with others.  He was short-
tempered and occasionally became very nervous.  He did not 
have any friends and was currently unemployed.  He was trying 
to get into a rehabilitation program.  On examination he was 
fully oriented and his memory appeared normal.  

On VA psychiatric examination in May 1997 the veteran 
described an exaggerated startle response and hypervigilance.  
He had daily anxiety with muscle tension and restlessness.  
He complained of difficulty with concentration and memory.  
He complained of depression.  He had made a suicide attempt 
in 1985 and last felt suicidal in October 1996.  He became 
angry spontaneously but had not yet started to act out.  He 
had homicidal ideation.  He had received VA treatment for 
alcohol abuse in 1991 but had quit drinking in 1996.  

The veteran reported that after service he had entered 
security work but had quit in March 1991 because of a low 
back injury.  He had been off work for one year and had been 
unable to get his job back and had gone on disability.  He 
reported feeling estranged from his family.  

On mental status examination the veteran was fairly well 
groomed.  He had a solemn expression with a constricted and 
congruent affect.  He had decreased spontaneity of his 
speech, which was also underproductive but relevant and 
coherent.  He was mildly restless.  He maintained a 3 to 4 
out of 10 eye contact.  As to his memory, he could recall 4 
out of 4 objects after one minute and five minutes, with 
prompting.  He was alert and oriented.  As to concentration, 
he could not perform serial sevens but could spell the word 
"world" backwards.  His judgment was grossly intact.  He 
understood some abstractions.  His fund of knowledge seemed 
appropriate for his age and education.  He was cooperative.  
His mood was nervous.  He denied any hallucinations, 
delusions, thought insertion, thought broadcasting and had no 
ideas of reference.  He was taking psychotropic medication.  

The examiner reported that the veteran described PTSD and 
depressive symptoms that significantly impaired his ability 
to adequately interact with others and to adequately deal 
with normal daily stress.  The veteran noted that his 
cessation of employment did not result from psychological 
problems but, rather, from physical ones.  He indicated that 
even though he had problems interacting with others and 
dealing with stress, he was able to hold down a full-time job 
until his injury.  His performance on the cognitive 
examination indicated that he could follow moderately 
detailed instructions while maintaining attention and 
concentration.  

The veteran underwent VA hospitalization in July and August 
2003 for depression related to an accusation of child 
molestation which he denied.  On mental status evaluation at 
admission he was casually dressed and had a strong body odor.  
He maintained good eye contact and was cooperative.  His 
speech was normoproductive.  His thought processes were 
linear and goal directed.  His answers were short and 
appropriate.  His mood was depressed and his affect was 
restricted.  He had no suicidal ideation but he had some 
homicidal ideation.  He denied auditory and visual 
hallucinations.  He was oriented and had insight by virtue of 
seeking treatment.  On mental status evaluation at discharge 
he was cooperative and smiling.  His speech was 
normoproductive.  His thought processes were linear.  He 
expressed some anxiety.  His though content was negative for 
suicidal and homicidal ideation and there was no delusional 
content.  His affect was congruent with his mood.  He had 
good insight but with respect to his history of alcohol 
dependence he was in denial because he minimalized that 
history.  His GAF score was 30 to 35 at admission and at 
discharge it was 57.  

An August 2003 VAOPT record reflects that the veteran was 
admitted to the Substance Abuse Residential Rehabilitation 
Treatment Program in July 2003.  He reported that the 
problems that interfered with his life were hypertension and 
PTSD.  He reported experiencing medical problems every day 
but that they were no bother to him at all.  His longest 
full-time job had been for over 10 years.  He was unemployed.  

VAOPT records also show that in March 2004 an evaluator felt 
that although the veteran understood the questions, he 
significantly distorted information about his employment 
problems.  He did not distort information about his alcohol 
and drug abuse but had an extensive history of alcohol and 
drug use.  He reported having experienced psychological or 
emotional problems on 10 out of the last 30 days.  

Overall, the veteran's psychiatric symptoms have fluctuated 
somewhat in response to his abuse of alcohol (which he has 
attempted to minimize), his employment status (which has 
varied due to nonservice-connected work-related injuries), 
and his family situation (including divorce proceedings), and 
his family situation has, in turn, fluctuated in response to 
his alcohol abuse and employment status.  

Nevertheless, the reported auditory and visual hallucinations 
are obviously not blatant symptoms of a psychotic level but 
are more consistent with the notation that they are 
hypnogogic in nature.  Further, his grooming for the most 
part has been presentable and his speech is unimpaired.  His 
reported suicidal and homicidal ideation has been only acute 
and transitory.  

There has likewise been some fluctuation in the veteran's GAF 
scores but on each occasion when the GAF scores were 
significantly low at hospital admission, he rapidly improved 
and was discharged with a GAF score more consistent with the 
currently assigned disability rating.  

So, overall, in the judgment of the Board, an evaluation in 
excess of the initially assigned 30 percent disability rating 
is not warranted for PTSD at any time during this appeal.  

A Compensable Rating for Malaria

Under 38 C.F.R. § 4.88b, DC 6304 in effect prior to August 
20, 1996, malaria was rated 10 percent if recently active 
with one relapse in the past year, or if an old case with 
moderate disability.  

As of August 30, 1996, under 38 C.F.R. § 4.88b, DC 6304 a 100 
percent disability rating is assigned when malaria is an 
active disease.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated as residuals such as liver or spleen damage 
under the appropriate system. 

The SMRs reflect that the veteran was treated from October 
1969 to May 1970 for malaria, which included giving him anti-
malarial medication.  

The veteran has argued that he has had relapses of malaria, 
particularly in the early postservice years.  Specifically, 
on VA examination in April 1995 he reported having been 
hospitalized in 1971 for a recurrence of malaria.  A 
discharge summary of his April 1971 VA hospitalization 
reflects that a blood smear was positive for malarial 
parasites.  

However, he has not been hospitalized since that time for 
malaria.  Specifically, he underwent VA hospitalization in 
November 1972 for urethritis, when he also had complaints of 
chills and fever.  Although he was given anti-malarial 
medication, as a preventative measure, two blood smears were 
negative for malarial parasites.  Treatment notes during that 
hospitalization reflect that he had been treated by VA in 
1971 for malaria.  

On the other hand, on VA general medical examination in July 
1992 the veteran reported not having had any relapse of 
malaria since 1970.  He had no recurrent problems, chills, 
fever or history of jaundice.  

On Agent Orange evaluation in November 1996 the veteran 
reported that he continued to have cold sweats from malaria 
even to the present time.  

A VA blood smear in April 1997 to test for malarial parasites 
was negative.  More recently, in VA Form 21-4138, Statement 
in Support of Claim, in May 1997, the veteran reported that 
he did not have any problems to date with malaria.  

On VA general medical examination in April 1997 it was 
reported that the veteran's last malarial relapse had been in 
1980.  On examination there was no hepatosplenomegaly.  

In sum, the Board finds that the veteran has not had any 
relapses of malaria for many years, in fact since 1971.  
Indeed, there is no clinical evidence of malarial parasites 
in any blood smears since 1971.  Likewise, there is no 
competent medical evidence of any residual liver or spleen 
damage, and the disorder does not otherwise cause any 
disability.  So, a compensable rating is not warranted under 
either the old or the new rating criteria.  

Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extraschedular rating for the service-connected 
malaria under the provisions of 38 C.F.R. § 3.321(b)(1).  

"Marked" interference with employment, however, as this term 
is used in 38 C.F.R. § 3.321(b)(1), means impairment so 
severe that it cannot be compensated by the currently 
assigned ratings.  There are governing norms for making this 
determination.  And considering them, the veteran has not 
been frequently, or even in recent years, hospitalized on 
account of his service-connected malaria.  Rather, that 
disease is now inactive and is not shown to be productive of 
any impairment, much less to have caused marked interference 
with his employment.  Consequently, the Board does not have 
to remand this case to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a skin 
disorder claimed as due to herbicide exposure, the appeal on 
that issue is denied. 


An initial rating in excess of 30 percent for PTSD is denied.  

A compensable rating for malaria is denied.  




REMAND

In correspondence received in February 2006 the veteran 
reported that he was incarcerated and would remain so until 
September 2006 but wished for medical records from the 
California Department of Corrections to be obtained in 
conjunction with his claims for service connection for a low 
back disorder and a compensable rating for service-connected 
residuals of a fractured right wrist, including reports of X-
rays of his low back.  He attached an executed VA Form 21-
4142, Authorization and Consent for Release of Information to 
VA and provided the inmate number by which his records could 
be located.  

Adjudication of the claim for a TDIU rating must be deferred 
because adjudication of these claims, particularly the claim 
for a compensable rating for service-connected residuals of a 
fractured right wrist, may have an impact upon the TDIU 
claim.  

Accordingly, the case is remanded for the following action: 

1.  The veteran's medical records during his 
incarceration in the California state penal 
system should be obtained and associated with the 
claim file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2005).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

2.  Thereafter, readjudicate the claims for 
service connection for a low back disorder, a 
compensable rating for service-connected 
residuals of a fractured right wrist, and 
entitlement to a TDIU rating.  If the benefits 
remain denied, prepare an SSOC and send it to the 
appellant.  Also, provide an appropriate period 
of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


